DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 12 & 17 are amended. Claims 3 & 8 are canceled. Claims 1-2, 4-7 & 9-20 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 4-7 & 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takami (US 2010/0248038 A1) in view of Ioka (WO 2018155314 A1, hereinafter using, as a translation, corresponding US 2020/0020971 A1) and Oono (US 2018/0277846 A1).
Regarding claim 1-2, 4-7 & 12-20, Takami teaches a lithium-ion battery ([0079]) comprising:													a positive electrode plate including a positive current collector and a positive active material layer arranged on at least one surface of the positive current collector ([0024]);			a positive active material in the positive active material layer comprises a positive active substance I and a positive active substance II including micropowder particles with an average size of 100 nm, wherein the positive active substance I is a lithium nickel transition metal oxide, and the positive active substance II is an olivine-type li-containing phosphate ([0025] & [0082]);		wherein the mass percentage A of the positive active substance II in the total weight of the positive active material satisfies most preferably 9% ≤ A ≤ 37.5% ([0037]) which overlaps with presently claimed range.											However, Takami is silent as to (1) the positive active substance I having a first particle morphology with a first average particle size of 3 microns to 7 microns; (2) the positive active substance II including secondary particles with a secondary particle size of 8 microns to 16 microns; and (3) the positive electrode plate satisfying 2.5 ≤ N/(PD*(1-P1)*(1-A)) ≤ 21 where N, PD, P1 and A are defined in claim 1.										Ioka teaches a positive electrode plate including a positive current collector and a positive active material layer arranged on at least one surface of the positive current collector ([0024], [0026]-[0027] & [0032]-[0033]); and a positive active material in the positive active material layer comprising a positive active substance I (Particle A) having a single particle morphology and a positive active substance II (Particle B), wherein the positive active substance I can be complex oxide such as a layered lithium nickel transition metal oxide, and the positive active substance II can be a polyanion compound such as an olivine-type li-containing phosphate ([0033]-[0034] & [0037]), wherein the mass percentage A of the positive active substance II in the total weight of the positive active material satisfies 10% ≤ A ≤ 40% ([0035]) which overlaps with presently claimed range. Ioka further teaches the positive active substance I having a first particle morphology with a first average particle size more preferably ranging from 10 microns to 20 microns; and the positive active substance II including secondary particles with a secondary particle size more preferably ranging from 2 microns to 5 microns ([0034]) such that a particle size ratio (A/B) of the particle size of the particles A to that of particles B is more than 1 and less than 10 ([0033]). Ioka also teaches wherein the porosity P1 of the positive electrode plate preferably is from 20% to 26% ([0046]) which overlaps with presently claimed range; and wherein the compacted density PD of the positive electrode plate is more preferably from 3.2 g/cm3 to 3.4 g/cm3 ([0047]).											It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to set average particle sizes of the positive active substances I and II within the ranges disclosed in Ioka in order to optimize the packing of the larger particles A and the smaller particles B and improve the cushioning property and adhesiveness of the smaller particles B to the substrate thereby reducing an increase in the resistance associated with repeated charge-discharge cycles as taught by Ioka ([0033]-[0034]). Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to limit a porosity and compacted density of the positive electrode plate to ranges disclosed in Ioka above in order to improve the adhesiveness between the positive electrode active material layer and the current collector as well as reduce the increase in resistance more effectively as taught by Ioka ([0045]-[0046]).								While Ioka doesn’t explicitly teach the particle sizes described in paragraph ([0034]) corresponding to secondary particle sizes, one skilled in the art understands that olivine-type lithium iron phosphate, used as a cathode active material, is typically in the form of a secondary particle formed by aggregating a plurality of primary particles as taught by Oono ([0025] & [0050]), wherein the primary particles have an average primary particle size of most preferably less than 500 nm from the viewpoint of optimizing a specific surface area of the primary particle and suppressing an increase in the migration distance of lithium ions ([0034]-[0035]); and wherein the secondary particles have an average secondary particle size preferably ranging from 2 microns to 60 microns from the viewpoint minizing an amount of binder used in the positive electrode and suppressing the occurrence of poor electrolytic solution intrusion ([0036]-[0037]). It is noted that the ranges for the particle sizes of the primary and secondary particles disclosed in Oono overlap with the primary particle sizes taught in Takami and the secondary particle sizes taught in Ioka. 												While Takami does not explicitly teach the lithium nickel transition metal oxide being a layered lithium nickel transition metal oxide, it would have been obvious to one skilled in the art to use such a lithium nickel transition metal oxide having a layered crystal structure in view of its suitability as a cathode active material as evidenced by Ioka ([0037]). “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07.											Takami as modified by Ioka and Oono teaches the average particle size of positive active substances I and II overlapping with the presently claimed ranges and further teaches values of PD, P1 and A in the positive electrode plate substantially overlapping with the presently claimed ranges. Moreover, the positive electrode plate of Takami similarly can include conventional materials including a conductive agent such as acetylene black and a binder such as PVDF in the positive electrode active material layer ([0024] & [0037]-[0039]). Thus, one of ordinary skill in the art would expect N, the number of particles of positive active substance I accommodated in the positive active material layer in the thickness direction of the positive active material layer, to similarly overlap with a range of 6 to 40 as instantly claimed in claim 4. Given the variables PD, P1, A and the average particle size of positive active substances I and II, the value of N would be as claimed in claim 4 since N depends directly on each of the above noted variables wherein the composition is substantially identical (i.e positive active substances I, II, binder, conductive agent) such that the inequality 2.5 ≤ N/(PD*(1-P1)*(1-A)) ≤ 21 holds.					Moreover, Takami teaches the inventive batteries having desirable characteristics from the viewpoint of storage performance at high temperature (60°C or more), cycle performance and long-term reliability output making them ideal for powering vehicles or electric trains ([0006] & [0115]). Therefore, it would have been obvious to use Takami’s modified battery in an apparatus such as a vehicle. 
Regarding claim 9, Takami as modified by Ioka and Oono teaches the lithium-ion battery of claim 1. Ioka further teaches wherein the layered lithium nickel transition metal oxide is LixNiaMnsCo(1-a-s)O2 ([0037]) wherein a is preferably from 0.3 to 0.8, s and “1-a-s” each preferably being from 0.1 to 0.4 and such that a ≥ s and a ≥ (1-a-s) are satisfied ([0039]). However, when a and s are from 0.1 to 0.2, the resulting composition reads on the presently claimed lithium nickel transition metal oxide.  
Regarding claim 10, Takami as modified by Ioka and Oono teaches the lithium-ion battery of claim 1. Takami further teaches wherein the general formula of the olivine-type li-containing phosphate is LiFePO4 ([0082]).  
Regarding claim 11, Takami as modified by Ioka and Oono teaches the lithium-ion battery of claim 1. Takami further teaches wherein a negative active material such as lithium titanate is included in the negative electrode plate ([0044]-[0045]).

											
Response to Arguments
Applicant’s arguments with respect to claims 1, 12 & 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendment to instant claims 1, 12 & 17 has prompted a new ground of rejection in view of Takami, Ioka and Oono as presented above. The subject matter of instant claims 1-2, 4-7 & 9-20 is found to obvious over the combined teachings of Takami, Ioka and Oono.
	Thus, in view of the foregoing, claims 1-2, 4-7 & 9-20 stand rejected. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saka (US 2015/0349329 A1) teaches a lithium-ion battery comprising a positive electrode plate comprising a positive active material layer arranged on a surface of a positive current collector, wherein the positive active material layer comprises a positive active substance I which is a lithium nickel transition metal oxide having an average particle size of 1 µm to 20 µm (preferably 3 µm to 15 µm) and a positive active substance II which is a lithium iron phosphate having an average particle size of preferably 0.5 µm to 5 µm (preferably 0.5 µm to 3 µm) ([0050], [0053], [0056]-[0069]). Saka further teaches a mass percentage A of the positive active substance II in the total weight of the positive active material ranging from 5% to 20% which overlaps with the presently claimed range. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727